        Case 2:20-cv-00101-SAB     ECF No. 22   filed 01/06/21   PageID.2332 Page 1 of 3



 1
 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                    Jan 06, 2021
                                                                        SEAN F. MCAVOY, CLERK

 5
 6                             UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 MARGARITA V. H.,
10                Plaintiff,                        No. 2:20-CV-00101-SAB
11                v.
12 COMMISSIONER OF SOCIAL                           ORDER GRANTING
13 SECURITY,                                        STIPULATED MOTION FOR
14                Defendant.                        REMAND
15
16          Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 21.
17 Plaintiff is represented by Thomas Bothwell and Defendant is represented by L.
18 Jamala Edwards. The parties stipulate that the above-captioned case be reversed
19 and remanded for further administrative proceedings, including a de novo hearing
20 pursuant to 42 U.S.C. § 405(g). The parties further agree that reasonable attorney
21 fees should be awarded under the Equal Access to Justice Act, 28 U.S.C. § 2412,
22 upon proper request to the Court.
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER GRANTING STIPULATED MOTION FOR REMAND * 1
     Case 2:20-cv-00101-SAB     ECF No. 22     filed 01/06/21   PageID.2333 Page 2 of 3



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulated Motion for Remand, ECF No. 21, is GRANTED.
 3        2. The decision denying benefits is REVERSED and REMANDED for
 4 further administrative proceedings. On remand, the Appeals Council agrees to
 5 consider whether the record warrants issuing a decision at their level. If the
 6 Appeals Council decides to remand to an Administrative Law Judge (“ALJ”), the
 7 ALJ will direct further development of the record, including evaluating,
 8 considering, and exhibiting additional evidence and consulting with a medical
 9 expert, if necessary, to resolve any existing conflicts, and issue a new decision. If
10 remanded to the ALJ, the ALJ shall also:
11            • Take any steps necessary to fully develop the record;
12            • Offer Plaintiff the opportunity for a hearing, to submit additional
13               evidence, and make new arguments;
14            • Reevaluate the medical and nonmedical opinion evidence of record;
15            • Reevaluate Plaintiff’s subjective testimony;
16            • Further evaluate Plaintiff’s maximum physical and mental residual
17               functional capacity;
18            • As needed, seek supplemental vocational expert evidence on whether
19               Plaintiff can perform any work with her assessed limitations, in
20               particular (but not limited to) her reaching limitations; and
21            • Reassess whether Plaintiff could perform past relevant work or other
22               jobs at Step Five.
23        3. This remand is made pursuant to 42 U.S.C. § 405(g).
24        4. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DISMISSED
25 as moot.
26        5. Upon proper presentation, this Court shall consider Plaintiff’s application
27 for fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND * 2
     Case 2:20-cv-00101-SAB    ECF No. 22    filed 01/06/21   PageID.2334 Page 3 of 3



1        6. The District Court Executive is directed to enter judgment in favor of
2 Plaintiff and against Defendant.
3        IT IS SO ORDERED. The District Court Executive is hereby directed to
4 file this Order, provide copies to counsel, enter judgment, and close this file.
5        DATED this 6th day of January 2021.
6
7
8
9
10                                                 Stanley A. Bastian
11                                          Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND * 3
